Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In the field of the Present Application, United States Patent Application Publication No.: US 2019/0179678 A1 (Banerjee et al.) shows a “serverless” function-as-a-service means for distributing resouces. United States Patent Application Publication No.: US 2019/0294477 A1 (Kopper et al.) also demonstrates a “serverless” resource allocation method. The Present Application claims a novel means of applying/embedding a serverless defender function. The serverless defender is deployed as a buyndle to the target locations where it hooks in at the system call level directly applying its security policy live at run time.
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN A KAPLAN/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434